CAROLYN McKEOWN,
                                                    UNITED STATES DISTRICT COURT
Plaintiff,
                                                    MIDDLE DISTRICT OF TENNESSEE
V
                                                    DAVIDSON COUNTY
STATE OF TENNESSEE, DHS                                                             'up""
                                                    CIVIL ACTION NO,:                  j
Defendant.                                                                                  ILlu
                                                                                              ::
                                                    DISTRICT JUDGE:                    DEC 0 2 2020   D.B
                                                                        U.S.DISTRICT
CIVIL ACTION         PRO SE                         MAGISTRATE JUDGE:                COURT
                                                                      MIDDLE DISTRICT OF
                                                                                         TX

                                                                          QS"2a             1042
                             COMPLAINT AND JURY DEMAND

Plaintiff, Carolyn McKeown, by way of complaint against Defendant the State of Tennessee,

Dept of Human Services, states and alleges as follows:

                                        PARTIES

        1.Ms. Carolyn McKeown was employed by the State of Tennessee, as a Disability

Claims Examiner within the Department of Disability Services, an agency under DHS.

        2. Defendant, State of Tennessee, Department of Disability Services, is an agency under

DHS, that processes disability claims for the Federal Agency: Social Security Administration.

        3. Disability Services, under DHS, is headquartered in Nashville, TN.

                                   BACKGROUND FACTS

        4. Plaintiff, Carolyn McKeown is over age 40.

        5. Ms. McKeown was hired on November 25, 2019 as a Disability Claims Examiner for

the Dept of Disability Services.

        6. Ms. McKeown's position began on February 3, 2020. Her job duties required her to

complete a three-month training program, to prepare her to evaluate medical claims for social

security applicants within the State of TN.



                                                1

       Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 1 of 21 PageID #: 1
         7. She held an hourly, non-exempt position that required her to access confidential

materials while speaking with claimants over the phone.

         8. Ms. McKeown performed exceptionally well within her training program at all times.

She was not subject to discipline or reprimand until the unlawful retaliation alleged below.

         9. Ms. McKeown did not learn of her compensation and benefits cost until after she

began her position. The agency neglected to send her an offer letter confirming her pay prior to

starting the job. Ms. McKeown made several phone calls to the DHS Dept of Human Resources

(including emails) to get written confirmation of her pay and benefits. The agency did not

respond to her request.

         10.On February 4, 2020, Ms. McKeown met with Ms. Hope Shaw to discuss her salary

and benefits cost. Ms. Hope Shaw advised Ms. McKeown that they did not have a copy of Ms.

McKeown's resume and they had no record of her prior Insurance experience on file.

         11.Ms. McKeown explained to Ms. Shaw that when she completed her first-round

electronic written interview on October 29, 2019, she had her resume attached. Ms. McKeown

also stated that, Ms. Kimberly Brasfield and Mr. Jarrame Bowers had Ms. McKeown's resume

during her interview, on November 5, 2019.

                                          EXHIBIT W

         12.On February 4, 2020 Ms. Hope Shaw advised Ms. McKeown that the agency would

not negotiate her pay, and that the benefits costs were not included in her compensation. Ms.

McKeown also learned that, as hourly employees, she and her co-workers would be paid for 37.5

hours a week, "scheduled hours." In fact, the department's online timesheet system was pre-set

by management so that employees were only allowed to "clock in" or record their regular shift

hours.



                                                 2


     Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 2 of 21 PageID #: 2
        13. Ms. McKeown identified her disability to Ms. Hope Shaw, and explained that she

would not be able to afford to buy and use the health, dental, and vision benefits. Ms. Hope Shaw

advised Ms. McKeown to inform her trainer and supervisor of her disability. Ms. McKeown

promptly notified her trainer, Ms. Kimberly Brasfield and her Supervisor, Mr. Anthony Stinson

via discussion and email. Ms. Brasfield and Mr. Stinson took no action in regards to this

information.

       14.At that time, Ms. McKeown was also advised that the State of TN Dept of Disability

Services does not have a qualified HR dept. They encourage employees to pay money to join

TSEA a 501 c3 to get their HR questions answered.      https:Htseaonline.org/ Ms. McKeown was

not a member of this nonprofit organization. Ms. McKeown did speak with a member relations

representative who informed her that her earnings should have been offered at a much higher pay

rate and higher level (2 or 3) due to her prior business and advanced training and education.

       15.Very soon, after starting work at the agency, Ms. McKeown demonstrated

professional competency in her work and in her interactions with her supervisors and coworkers.

Her weekly assessment scores of 97.5% were way above the required 80% average.

       16. All of a sudden, without advance notice, on February 21, 2020, Ms. McKeown was

approached by Ms. Stephanie Flick (Disability QA Reviewer) who asked Ms. McKeown to

follow her to a conference room. Ms. Flick advised Ms. McKeown that Ms. Kimberly Brasfield

had requested this meeting with Mr. Jarrame Bowers and Ms. Kimberly Joseph (Director).

During this meeting, Ms. McKeown was reprimanded by Mr. Jarrame Bowers and accused of

"causing a disruption during the classroom training, and for using the bathroom without

permission during unscheduled breaks." There was no evidence to support his claim. In

addition, Ms. McKeown was advised that she had to complete an additional background




     Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 3 of 21 PageID #: 3
screening, SF85-P suitability clearance, that was presented to her training class after starting the

job. Mr. Bowers said he was not familiar with the process, but that it was a requirement for the

job.

        17.Ms. McKeown disclosed her disability during that meeting to Mr. Jarrame Bowers

and Ms. Kimberly Joseph, and they took no action in regards to this information.

        18.On February 21, 2020, Ms. McKeown received her first emailed write up from Mr.

Jarrame Bowers. Mr. Bowers alleges Ms. McKeown "caused classroom distractions," because

she inquired about her salary during her benefits enrollment meeting with (HR Generalist)

Malcolm Richards. Mr. Bowers advised Ms. McKeown to discuss her HR related matters during

her unpaid lunch breaks instead.



        19.On February 24, 2020, Ms. McKeown wrote a formal charge of harassment email to

Worlcplace.Harassment@tn.gov, Jarrame Bowers, Kimberly Joseph, Kimberly Brasfield, and

Abby Sparks. On that same day, Ms. McKeown met with Ms. Darlene Stringfellow and Ms.

Abby Sparks at 505 Deaderick Street, James K. Polk Bldg., Nashville, TN 37243 to discuss the

harassment complaint.

        20. Ms. McKeown disclosed her disability to both Ms. Stringfellow and Ms. Sparks. Ms.

McKeown asked Ms. Sparks and Ms. Stringfellow about the pay, benefits, SF85-P background

check form. Ms. Abby Sparks and Ms. Darlene Stringfellow would not answer Ms. McKeown's

questions about the SF85-P. They said they would arrange to have her complete it on February

28, 2020.




                                                 4

       Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 4 of 21 PageID #: 4
        21. Ms. Sparks apologized to Ms. McKeown about the "sloppy onboarding process," and

admitted that it was not handled professionally. The compensation package should have been

discussed and her questions should have been answered prior to starting the job.

        22. Ms. Sparks proceeded to give Ms. McKeown a paper copy of the benefits package

and costs. Ms. Stringfellow advised Ms. McKeown that she could enroll in the health plan on

April 1, 2020. Ms. McKeown advised that her salary is below market rate and inquired about the

pay range for someone with her education and professional background. Ms. Stringfellow and

Ms. Sparks would not discuss the pay.

       23. Ms. McKeown advised that she could not afford the benefits. Ms. Stringfellow

disregarded Ms. McKeown's concerns about the pay and the cost of the benefits, and told Ms.

McKeown that someone from H.R. would send her a Medical Accommodation form to be

completed by a Medical Doctor, despite the fact that Ms. McKeown said that she was uninsured.

       24. Ms. McKeown showed them an email she sent to Ms. Amy Neufeld (H.R. Generalist)

on January 13, 2020 to follow up with her about additional questions regarding the pay and

benefits prior to starting the job. Her email was ignored.

                                   EXHIBIT B         EXHIBIT G

       25. Ms. McKeown emailed Ms. Amy Neufeld, Ms. Darlene Stringfellow, and Ms. Abby

Sparks about the H.R. matters related to the medical accommodation request. She mentions the

January 13, 2020 email that was sent to Ms. Amy Neufeld that was ignored.

       26. Ms. McKeown disclosed her age in the email, and indicated that "no specialty doctor

in Nashville will see an uninsured patient." She also stated, "I have a disability that I disclosed to

Kimberly Brasfield, to Jarrame Bowers, Kimberly Joseph, Darlene Stringfellow, and Abby

Sparks." She stated, "The cost of the healthcare is out of reach with this pay."




     Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 5 of 21 PageID #: 5
       27. Ms. McKeown also noted that she would not receive her first paycheck direct

deposited like the rest of her new hire training class because her online Edison profile had not

been established. McKeown confirmed this with Ms. Bronnie Allen (H.R. Generalist).

       28. Ms. McKeown stated, "I am unable to present a note from a specialty doctor who

cannot treat an uninsured patient. I applied for other professional positions that pay higher

wages. As my email to Ms. Amy Neufeld indicates, I attempted to discuss the pay before starting

the job."

                                           EXHIBIT B

       29. On February 24, 2020, Ms. Bronnie Allen in Human Resources called Ms. McKeown

to confirm her mailing address. Ms. Allen proceeded to update it online and said she would have

her first paycheck mailed to her

       30. On February 26, 2020, Ms. McKeown emailed Mr. James Stanfield to inquire about

the SF85-P suitability form. He responded, "SSA is not transparent about the process," and did

not take any leadership initiative to assist Ms. McKeown with her questions.

                                           EXHIBIT J

       31. On February 28, 2020, Ms. McKeown was not paid for her two weeks of

employment. The rest of her entire training class received their direct deposits. Ms. McKeown

spent a considerable number of unpaid hours, calling the HR service center, and was given the

run around about her missing paycheck. She was not given the proper assistance to activate her

direct deposit which is a requirement with the State of Tennessee employees.

       32. Ms. McKeown called Ms. Darlene Stringfellow, and Ms. Bronnie Allen, and nothing

was resolved. Ms. McKeown completed her SF85-P background check form on the automated

e-Qip proprietary system.



                                                 1.1

     Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 6 of 21 PageID #: 6
        33. On March 2, 2020, Ms. McKeown called the payroll department during lunch to

inquire about her paycheck. She was advised that her paycheck was mailed to the wrong address.

At this point, Ms. McKeown began experiencing excessive micromanagement from her trainer,

Ms. Kimberly Brasfield, and her Supervisor, Mr. Anthony Stinson.

        34. On March 3, 2020 to March 6, 2020, the office was closed due to the Tornado Storm.

        35. On March 4, 2020, Ms. McKeown received a call from Ms. Alysse Gregory (Staff

Attorney, who did not identify her self as an attorney until Ms. McKeown looked up her name in

the State of TN directory). Ms. Gregory said she was calling from the State of TN EEO

department to investigate her February 24, 2020 Formal Charge of Harassment complaint.

       36. Ms. McKeown stated that all the necessary information was already sent to Ms. Abby

Sparks (also an attorney) and Ms. Darlene Stringfellow in her email.

       37. March 8, 2020, Ms. McKeown sent an email to follow up on her March 4, 2020

conversation with Ms. Alysse Gregory. The email was sent to Ms. Gregory, Ms. Abby Sparks,

Commissioner, Mr. Juan Williams, DoHR, and Commissioner Danielle Barnes, DHS.

       38. Ms. McKeown asked to amend her February 24th Formal Charge of Harassment. She

specifically requested to meet with the EEO committee so that should could discuss her charge in

person. She specifically states that, "she did not arrive here, to fail." She disclosed that she had

intended to file an EEOC charge. Unlike her new hire classmates, Ms. McKeown still had not

been paid. Ms. McKeown fully disclosed her disability in the email.

                                               EXHIBIT K

       39. March 9, 2020, Ms. McKeown still had not received her paycheck. During lunch, Ms.

McKeown called Human Resources. To no avail, they were unable to assist her.




                                                  7

     Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 7 of 21 PageID #: 7
She called her Congressman, State Reps and the TN Governor's office to reach out on her behalf

since she was the only new employee who was not paid.

        40. March 9, 2020, Ms. McKeown walked next door to the EEOC office, and spoke with

Investigator, Mr. Curtis Smith who took her complaint. Ms. McKeown disclosed her disability

and explained that the Department of Disability Services was treating her disparately after she

disclosed her disability. She confirmed that she is highly qualified for her position, having

worked in various corporate roles and that she was eager to become a public servant and share

her hard-earned skills with the agency.

       41. March 10, 2020, 6:12 pm Ms. McKeown received an email from Ms. Abby Sparks on

Ms. McKeown` s personal email advising, "It is clear that Ms. Brasfield is attempting to work

with you to help you catch up on your training. The DHS is aware of your concerns and we have

taken appropriate action to address each one."

                                           EXHIBIT P

       42. March 11, 2020,10: 35am Ms. McKeown sent an email during her ten-minute break

to Ms. Abby Sparks, Ms. Kimberly Brasfield, Ms. Anthony Stinson, Ms. Darlene Stringfellow,

Ms. Alysse Gregory, Ms. Bronnie Allen. She states, "I received a handwritten note at 10:12am

from Kimberly Brasfield to check my email today during my break time. I am writing this email

now on my break. Due to my disability, I generally need to use the ladies' room and hydrate on

our short breaks. I do not sign into email during training, until we are advised to, because our

training is regimented with lectures."

       43. Ms. McKeown also mentions in the email that she had not received a paycheck from

February 28, 2020 to today, March 11, 2020. She states, "I am the only new hire employee in a




     Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 8 of 21 PageID #: 8
training class comprised of 19 new hires who was not paid. I was instructed by Ms. Stringfellow

that I had to call around to the various State agencies and research the reason for not being paid. I

have followed everyone's instructions. After several calls during my lunch break, I was still

unable to resolve the issue. I had to escalate my matter to Ms. Abby Sparks."

                                  EXHIBIT N        EXHIBIT O

       44. Almost immediately thereafter, the Department of Disability Services supervisors

began to wage a campaign of retaliation against Ms. McKeown for her internal and external

complaints. On March 11, 2020, 10:58am Ms. Brasfield sent an email to Ms. McKeown, "You

should not be checking your emails during class time, only check your emails when returning

from breaks or lunch and throughout the day."

       45. Ms. McKeown was unable to respond to her emails once she returned to the training

classroom from breaks and lunch because training had started promptly, and that did not allow

Ms. McKeown time "during the day," to properly respond to any correspondence. This was done

by design, to overload Ms. McKeown with emails so that it would cause a distraction to her and

her classmates. Her classmates were not bombarded with emails.

       46. Ms. McKeown's similarly situated coworkers on occasion returned back from breaks

and lunch late to training. They were not reprimanded.

       47. Ms. McKeown's time during training was micromanaged and highly controlled. Ms.

McKeown's seat was in the back of the classroom. On occasion, Ms. Kimberly Brasfield sat

directly behind Ms. McKeown while typing emails to her, and keeping tabs on her, while Ms.

McKeown was focused and paying attention to the guest lecturers.

                                          EXHIBIT L




     Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 9 of 21 PageID #: 9
        48. March 11, 2020, 12:00pm, Ms. McKeown approached Mr. Jarrame Bowers on her

lunch break to inform him that Ms. Brasfield gave her a hand written note at 10:12am to check

her email. At 10:35am Ms. McKeown followed Ms. Brasfield's instructions and confirmed that

she did check her emails. Her break time was ten minutes. Ms. McKeown's efforts to read and

respond to all of her emails within a short period of time, was later follow up by a reprimand by

Ms. Bradfield at 10:58am in her email to Ms. McKeown.

                             EXHIBIT N        EXHIBIT O          EXHIBIT L

       49. Clearly, Ms. Brasfield was on a mission to try and get Ms. McKeown to quit her job.

Ms. McKeown is aware that the department has a history of terminating employees who report

malfeasance and who disclose a disability. On March 11, 2020, 12:26pm Ms. McKeown sent an

email during her lunch break in response to Ms. Brasfield's 10:58am email. She replied to Ms.

Brasfield, and copied Ms. Sparks, Ms. Gregory, the compliance officer. and EEOC.

       50. Ms. McKeown states, "I am asking for the harassment and disparate treatment to stop.

I was instructed by Kimberly Brasfield to respond to my emails today. She gave me that request

on paper in writing. I followed her instructions. I am being treated disparately and in retaliation

for exercising a protected, concerted activity."

       51. Ms. McKeown continues, "I am being reprimanded for following her instructions. I

am being micromanaged, with excessive scrutinization after disclosing my health impairments

and need for health, dental, vision and prescription care. I am the only person (over age 40) in

the class, who was written up on February 21, 2020 pretextually, during my probation period, in

an attempt to get me to quit or to begin progressive proceedings to terminate my employment

with the State."

                                           EXHIBIT Q


                                                   10

    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 10 of 21 PageID #: 10
       52. On March 11, 2020, during the later afternoon, Ms. McKeown left the training room

to use the bathroom. Upon her return, Ms. Kimberly Brasfield, passed by Ms. McKeown in the

hallway. Ms. Brasfield turned back towards Ms. McKeown and said in a loud voice, "You need

to bring a Doctor's note if you use the bathroom on non-break times! "

       53. Ms. McKeown was caught by surprise at this impromptu exchange and said, "That is

a HIPAA violation and this discussion needs to be handled in private, and not out in the open

area where other employees are working."

       54. Ms. McKeown notified Mr. Jarrame Bower's about the exchange and asked for a

mediation meeting with Human Resources and Ms. Kimberly Brasfield.

       55. Instead of involving Human Resources, Mr. Bowers brought Ms. McKeown to Ms.

Hope Shaw's (Supervisor) office. Both Mr. Bowers and Ms. Shaw are not Human Resources

professionals. No one from Human Resources was present at the meeting. Ms. Shaw and Mr.

Bowers proceeded to tell Ms. McKeown that she had to bring in a Doctor's note in order to use

the bathroom on non-break times.

       56. Ms. McKeown inquired as to the reason for this request since she stated that other

similarly situated employees were leaving the classroom to use the bathroom on non-break times.

Ms. McKeown disclosed her disability to Ms. Shaw and Mr. Bowers a second time. Ms.

McKeown's bathroom use was not excessive and did not interfere with her performance. Both

Ms. Shaw and Mr. Bowers appeared unfamiliar with the prevailing federal laws regarding the

ADAAA and ADEA and Title VII of the Civil Rights Act of 1964. The Department of Disability

Services was giving preferential treatment to younger employees who were under forty, while

denying Ms. McKeown the same or similar benefits.




                                               11

    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 11 of 21 PageID #: 11
        57. Ms. McKeown stated that she has experience in Human Resources from having

worked in the industry and obtaining a professional certification. She stated that this Covid-19

outbreak has prevented anyone at the moment to schedule appointments to see specialists in

Nashville, unless it is Covid related.

        58. Ms. McKeown stated that she was being "treated disparately" compared to her

similarly situated coworkers who were able to use the bathroom on non-break times without

reprimand, and that she wanted to arrange for a mediation meeting with Human Resources and

Ms. Kimberly Brasfield. Ms. McKeown's request was denied.

       59. On March 12, 2020, Ms. McKeown received an email letter from Ms. Alysse Gregory

(under age 40), "I have received your email. Our report was sent to DHS for review and handling

on March 10, 2020, and we consider this matter closed within our office. You may want to

contact the Tennessee Bar Association who could refer you to an attorney that practices in the

field you are requesting."

                                          EXHIBIT R

       60. On March 12, 2020, 10: loam, Ms. McKeown received an email from Ms. Jacqlyn

Hannibal, (under age 40 contractor at Omniplex World Services) advising that they received an

"incomplete suitability" SF85-P packet. Ms. McKeown completed it on February 281h

       61. March 12, 2020 11:27am, Ms. McKeown forwarded that email to Ms. Abby Sparks,

and Jacglyn Hannibal, advising that she had not been given time to review her emails, and that

she filed an EEOC complaint since she had not been paid for her time, and that she was

experiencing overt harassment from Ms. Kimberly Brasfield due to disclosure of her disability.

       62. Ms. McKeown also stated in her email, "Each time I try to check my emails, I am

reprimanded from the supervisors and trainers and was told to review my emails on breaks or



                                                12

    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 12 of 21 PageID #: 12
unpaid lunch time. I have disclosed my age-related disability that require me to use the ladies'

room. Please let me know when you would like me to review and respond to this email."

        63. On March 13, 2020, at 3:31pm, Ms. McKeown received a second email from Ms.

Jacqlyn Hannibal, advising her to review the email she sent on March 12th and to update the

SF85-P suitability form within three business days.

                                             EXHIBIT M

       64. March 13, 2020 Ms. McKeown emailed Ms. Abby Sparks with questions about the

SF85-P suitability form. Ms. Sparks responded "Our office in General Counsel is not able to

provide your assistance with this matter." EXHIBIT J

       65. March 13,2020, the second pay period. Ms. McKeown was still not enrolled in Direct

Deposit. She received 2 paper checks and was told by Human Resources and Darlene

Stringfellow that her Direct Deposit would not begin until March 27, 2020.

       66. March 13, 2020, Ms. McKeown called Ms. Jacqlyn Hannibal at Omniplex to confirm

that she provided the required information on the SF-85P form. Ms. McKeown had a few

questions that Ms. Hannibal was unable to answer, and proceeded to have Mr. Patrick Reidy

(under age 40) take over the call. Ms. McKeown asked if her income from the job would satisfy

the credit check criteria and the fiduciary responsibilities in her role which is a requirement to be

deemed "suitable" for the SF85-P suitability form. Mr. Reidy did not know the answer to that

question and advised Ms. McKeown that if a Federal Investigator had questions that needed

clarification, he/she would reach out to Ms. McKeown.

       67. No further action was necessary since Ms. McKeown completed the form.




                                                 13

    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 13 of 21 PageID #: 13
        68. Ms. McKeown states that the SF85-P suitability check was not mentioned on her job

description, during her interview, or at the time of the job offer. It was not addressed in her offer

letter from Human Resources.

        69. Ms. McKeown understood that she passed the background screening criteria when

she was called and offered the position on November 25, 2019.

        70. Ms. McKeown, called the DOD Defense Counter Intelligence and Security Agency.

She was advised that all Federal jobs that require a clearance would list that requirement on the

job description, and that she should have been told by her employer via the job application, or

during her interview, or at the time of the offer that the SF85-P suitability clearance was a

requirement.

        71. Ms. McKeown has no background issues to be concerned about. She was truthful and

provided all the information that she had to comply with the requirements. Ms. McKeown was

told she passed the (SAC) special agreement fingerprint check on November 19, 2019.

        72. March 13, 2020. Ms. McKeown received a second email from Mr. Jarrame Bowers.

He copied her supervisor, Mr. Anthony Stinson, Ms. Jill Richardson, Ms. Hope Shaw. This

second write up summarized the March 11, 2020, meeting between Ms. McKeown, Ms. Shaw

and Mr. Bowers. He confinned that Ms. Brasfield admitted to speaking with Ms. McKeown

about a doctor's note (out in the open area). He then continued his wage of retaliation against

Ms. McKeown, by stating, that "walking out of the classroom at unscheduled times disrupts the

classroom." Once again, the Department of Disability Services was giving preferential treatment

to younger employees who were under forty, while denying Ms. McKeown the same or similar

benefits.




                                                 14

    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 14 of 21 PageID #: 14
       73. Ms. McKeown has repeatedly experienced excessive scrutinization as a result of

disclosing her disability. Her similarly situated coworkers were treated more favorably and were

not written up for using the bathroom during training.

       74. It is very clear, that Ms. McKeown was being targeted for pushout. This time frame

was during the Covid-19 outbreak, where doctors were not seeing patients unless for

emergencies or Covid issues.

       75. Mr. Bowers stated additional untruthful comments in his email, that were slanderous

to Ms. McKeown's professional reputation, and which would purposely discredit her, so that she

would not pass the SF85-P suitability clearance.

                                          EXHIBIT C

       76. March 16, 2020, Ms. McKeown was working at her desk and was approached by Ms.

Jill Richardson (Director). Ms. McKeown was coughing and Ms. Richardson asked her if she

was sick. Ms. McKeown said, she was not sick, but disclosed her disability to Ms. Richardson.

       77. Ms. McKeown was concerned about the Covid outbreak and asked Ms. Richardson

what the safety protocols were for social distancing. Ms. Richardson stated, "that's why we have

you working at your desks." Employees still used the elevators, did not wear masks, and had

close contact conversations in the break room. There was no actual social distancing enforced.

       78. Ms. McKeown informed Ms. Richardson that her Supervisor, Anthony Stinson, was

also coughing, and called out sick during this deadly Covid pandemic. Ms. McKeown also said

that one of the bathrooms had a strong odor and that there were no cleaning staff around to stock

supplies and perform deep cleaning. Ms. Richardson said she was aware of it.

       79. Subsequently, another employee called out sick on Ms. McKeown's team. Ms.

McKeown was extremely worried about the lack of communication regarding the safety



                                               15

    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 15 of 21 PageID #: 15
protocols. There was an email that circulated explaining that the Medical Doctors in the office

were no longer working at the office. They decided to work remotely. Ms. McKeown later

learned, that one of the doctors had Covid.

       80. Mr. James Stanfield wanted to keep the office open during the deadly Covid-19

outbreak, since working from home was not an option while in training.

       81. March 17, 2020, Ms. McKeown emailed Ms. Darlene Stringfellow and Mr. James

Stanfield inquiring about the office protocols for social distancing, "The CDC is recommending

that people stay away from crowds exceeding 10 people. My Supervisor, Mr. Stinson was

coughing with some sort of bronchial issue yesterday, and we worked in close proximity together

within his office. Some team members called out sick. There was no real social distancing

practiced on our team."

                                      EXHIBIT D

       82. March 18, 2020 Ms. Jill Richardson stopped by Ms. McKeown's desk. She informed

Ms. Richardson that she completed the Request for Accommodation Due to Higher Risk for

Serious Illness from Covid-19 form that was sent out by Mr. James. Stanfield.

       83. March 19, 2020 12:21pm Ms. McKeown emailed the compliance officer, Ms. Abby

Sparks, and Ms. Darlene Stringfellow. She advised that "the 6th floor bathroom, does not have

soap in the dispenser and that I left the bathroom unable to wash my hands. I then walked to a

nearby breakroom and there was no soap (automatic dispenser to avoid touching) nor paper

towels."

       84. Ms. McKeown also advised in her email, "Yesterday a coworker told me that the 3rd

floor bathroom was out of soap." Ms. McKeown stated, "I don't see cleaning people updating the

bathrooms. The 4th floor bathroom has no ventilation fan and has a strong odor that Ms. Jill



                                               W

    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 16 of 21 PageID #: 16
Richardson is aware of Other women notice it too. With this pandemic, this is very concerning, I

have (disability noted) and I am doing my best to comply with the CDC recommendations."

                                            EXHIBIT E

        85. Since Ms. McKeown did not hear back from Mr. Jarrame Bowers about her

mediation request, on March 19, 2020, Ms. McKeown emailed Ms. Krisann Hodges (General

Counsel) requesting a mediation meeting with Ms. Kimberly Brasfield from the March 11, 2020

encounter and the March 13, 2020 writeup from Mr. Bowers. Ms. McKeown did not receive a

response.

                                           EXHIBIT D

       86. March 20, 2020, Ms. McKeown emailed Mr. James Stanfield and Ms. Jill Richardson

her Request for Accommodation Due to Higher Risk for Serious Illness from Covid-19 forin.

                                            EXHIBIT I

       87. March 20, 2020, Ms. McKeown received a call from Mr. Christopher Jackson at

Omniplex World Services who informed Ms. McKeown that all of her info was complete on the

SF-85P form and if additional information was needed, a Federal Investigator would contact her.

                                           EXHIBIT S

        88. March 22, 2020, Ms. McKeown was worried about the Covid outbreak that was all

over the news. There was no social distancing enforced. Ms. McKeown emailed Ms. Krisann

Hodges (General Counsel), "Can we talk on the phone? Can you listen to this March 21, 2020

link to a news Channel 5 article, 1,500 plus TN physicians urge Governor to order a shelter in

place." Ms. McKeown asked, "Do you personally talk to the Governor? I am over age 40 with

(disability disclosed). If all it tools was washing hands, and using sanitizers then why is the virus

spreading?" Ms. Hodges did not respond.



                                                 17

    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 17 of 21 PageID #: 17
                                    EXHIBIT F         EXHIBIT T

        89, ROWBAs. McKeown was approached by Ms. Jill Richardson who asked

her to walk with her to Mr. James Stanfield's office. She was immediately terminated with no

reason stated. Human Resources was not present.

        90. Ms. McKeown was handed a termination letter dated March 23, 2020. The allegation

was pretextual and alleges that Ms. McKeown did not complete the questions on the SF85-P

suitability form.

       91. The truth is, Ms. McKeown did complete the SF85-P suitability form to the best of

her ability. This was confirmed three days earlier by Mr. Christopher Jackson at Omniplex, who

advised Ms. McKeown that it was complete, and that it would be assigned to an Investigator.

       92. Ms. McKeown's SF85-P suitability application was never assigned to a Federal

Investigator. It is quite obvious, that right when Ms. McKeown disclosed her (disability on the

Covid high risk form), she was immediately terminated, unlawfully.

                                           EXHIBIT I

       93. Defendant subjected Ms. McKeown to an adverse employment action in retaliation

for a protected activity just after she completed her Covid-19 high risk susceptibility form, and

after she complained of discrimination to the EEOC. The State of Tennessee, DHS, Department

of Disability Services (Kimberly Brasfield, Jarrame Bowers, James Stanfield, Jill Richardson,

Darlene Stringfellow, Abby Sparks, Anthony Stinson, and Hope Shaw) terminated Ms.

McKeown as payback for her engaging in a protected activity by filing a legitimate complaint to

the EEOC.                                   EXHIBIT H

       94. Despite Ms. McKeown's multi-industry talents and hard-earned advanced education,

and her commitment to serve the public, DHS Department of Disability Services as a whole has




    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 18 of 21 PageID #: 18
a very different reputation. Specifically, the department had medical professionals who were

felons working there, and accessing the Federal Social Security Administration database.

       95. The department was purposely denying legitimate and valid social security claims to

the Tennesseans who were very sick, and some who had terminal illnesses. This was uncovered

in a five-year investigation that cost the Tennessee tax payers a lot of money, that could have

been used for claimants' benefits. The Tennessean article; Denied: How some Tennessee doctors

earn big money denying disability claims. 1/6/2019.

                                  EXHIBIT U       EXHIBIT V

COUNT I — Retaliatory Termination in violation of the American with Disabilities Act as

Amended (ADAAA) and Age Discrimination Employment Act (ADEA) T.C. § 4-21-407

As a result of Defendant's unlawful conduct, McKeown has been subjected to job detriment and

economic losses.

COUNT II — Retaliatory Termination in violation of Title VII of the Civil Rights Act of 1964

As a result of Defendant's unlawful conduct, Ms. McKeown has been subjected to emotional

distress, pain, suffering, mental anguish, embarrassment, anxiety, stress and humiliation.

COUNT III — Defendant subjected Ms. McKeown to an adverse employment action in retaliation

for protected OSHA reporting conduct. Ms. McKeown reported safety concerns during Covid-19

outbreak to Ms. Darlene Stringfellow, Ms. Krisann Hodges and Mr. James Stanfield.

COUNT IV — Retaliatory Termination due to Ms. McKeown's filing an EEOC complaint. The

agency was aware of Ms. McKeown's complaint and subjected her to a hostile workplace

environment. T.C. § 50-3-409

                                   RELIEF FOR DAMAGES

Plaintiff, Carolyn McKeown seeks the following damages and relief



                                                19

    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 19 of 21 PageID #: 19
a. Judgement in favor of the plaintiff against the defendant

b. Compensatory damages of $75,000

c. Punitive damages

d. Cost of suit, PLUS attorney fees (if applicable) in addition to compensatory damages

e. Reinstatement and additional relief as this Court deems just and equitable.

f. Rehired back into a professional position (Executive or otherwise) that matches her multi-
industry experience, advanced education, and pays a living wage with health, dental and vision
benefits.

 Nov     A   ~~o ?_t~
                                                        (signature)


                                                        (printed name)
                                          2000 M A I l o c~    Lane St e 130 PM 6 I SS
                                                          (address)       Fro-n   in .    Ni
                                                                                         ')067
                                                          (email)


                                                          (phone)




                                                ►W

    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 20 of 21 PageID #: 20
                 CONFIDENTIAL FOR ASSIGNED JUDGE
Dear Judge

Please accept this hardship request for waiver of court fees.

I am unable to pay the fees due to lack of income.

My weekly $275.00 TN unemployment benefits ended this month, November 2020.

I am unable to get legal counsel to represent me in this matter. Therefore, I am
representing myself, pro se. I am not an attorney.

Is it possible for the court to assign me an attorney for this civil matter like they do for
criminal defense clients? I worry that my Due Process Rights will be harmed.

I arrived here in TN a year ago. I was eager to take my prior multi-industry business
experiences and work for the first time, as a public servant with the State of TN.

I applied for various positions in the areas of Human Resources, Insurance and Legal
Support. All of my applications were denied for the higher-level positions. I was offered
one position at the Department of Disability Services, under DHS in Nashville.

Title: Disability Claims Examiner

H.R. would not discuss the pay or cost of the benefits prior to starting the job.

H.R. would not confirm my pay in writing in my offer letter.

At age 52, 1 have age related health conditions that are treatable, if I have an affordable
(group) health plan. Using healthcare benefits requires a living wage.

I wish I could meet with you personally and tell you my story at how I arrived at filing this
charge against the State of TN, Dept of Disability Services.

My story resonates with Tom Mueller's book; Crisis of Conscience.

I wish I could work for a law firm (plaintiff side) because I enjoy fighting for justice and
doing the right thing.

Thank you for your time.

                                           ~2 C 20




    Case 3:20-cv-01042 Document 1 Filed 12/02/20 Page 21 of 21 PageID #: 21
